DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0000484, on January 2, 2020.

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on March 10, 2022, hereinafter “Reply”, after non-final rejection of December 13, 2021, hereinafter “Non-Final Rejection”.  Claims 1-2, 4, 6, 10, 12-13, 15-16, and 20 have been amended, and no claims have been added nor cancelled.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the Examiner’s response set forth below.
1)	In view of the explanation in response to the drawing objections, the drawing objections have been withdrawn.
2)	In view of the amendment to the specification, the specification objections have been withdrawn.
3)	In view of the amendment to the claims, the claim objections of the Non-Final Rejection have been withdrawn.  Please see below additional claim objections due to the amendment to the claims.
4)	Applicant's arguments filed in the Reply have been fully considered but they are not persuasive for the reasons as followed. 
a)	On pp. 11-12, the Reply argues that “regarding claims 1 and 10, Applicant notes that Lee clearly discloses two commands 00h and 30h for the read operation as cited by the Examiner. Therefore, the first command of claims 1 and 10, which is a single command, does not correspond to the read operation of Lee, which includes two commands 00h and 30h”.  (Emphasis in original.)  The argument is not persuasive because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first command of claims 1 and 10 is a single command) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
b)	On p. 12, the Reply argues that “the second command, which is a 2nd cycle command for read operation, is totally different from Lee's command 70h, which is a single cycle command for read status as disclosed in Lee's FIG. 8”.  (Emphasis in original.)  The argument is not persuasive because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second command, which is a 2nd cycle command for read operation, is not a single cycle command for read status) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, supra.
c)	On p. 12, the Reply argues that “Applicant has amended claims 1 and 10 to incorporate a feature that the status information and the second data sequentially. Both Lee and Shin fail to disclose the incorporated feature”.  (Emphasis in original.)  The argument is not persuasive because the feature in claims 1 and 10 of, as exemplified in claim 1, “outputting sequentially, by the nonvolatile memory device to the controller, in response to the second command, status information indicating whether a read operation according to the first command has been completed and second data obtained from the page buffer of the nonvolatile memory device” is taught by Shin in FIGs. 1-2, 5, 10, and 13, and paragraphs [0060]-[0061], [0077], [0111]-[0118], [0157], and [0178]-[0180] as explained in more details in the corresponding sections of the claim analysis below for details.
d)	On p. 12, the Reply argues that “Applicant urges [sic] that neither Lee nor Shin discloses issuing, by the controller, a second command to the nonvolatile memory device a predetermined time after issuing the first command, as recited by claims 1 and 10”.  (Emphasis in original.)  The argument is not persuasive because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., issuing, by the controller, a second command to the nonvolatile memory device a predetermined time after issuing the first command) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, supra.
e)	On p. 13, the Reply argues that “Examiner interpreted Lee as highlighted above and the highlighted part is not disclosed in Lee. The cited part of Lee is related to an array R/B signal which is a non-volatile memory device output in response to command 70h, and therefore the cited part is not related to delaying data output by the non-volatile memory device.  In addition, Lee fails to disclose delaying data output or delay interval anywhere. Therefore, the Examiner's interpretation is not proper”.  (Emphasis in original.)  The argument is not persuasive because the feature in claim 15 of “wherein the transferring comprises delaying output of the first data for a first time interval and outputting the status information indicating a busy state for the first time interval, in the busy status in which the reading of the first data has not been completed” is taught by Shin in FIGs. 1-2, 6, 10, and 13, and paragraphs [0060]-[0061], [0077], [0124]-[0125], and [0157] as explained in more details in the corresponding sections of the claim analysis below for details.
f)	On p. 13, the Reply argues that “Examiner interpreted Lee as highlighted above and the highlighted part is not disclosed in Lee. The cited part of Lee is related to an array R/B signal which is a non-volatile memory device output in response to command 70h, and therefore the cited part is not related to delaying data output by the non-volatile memory device.  In addition, Lee fails to disclose delaying data output or delay interval anywhere. Therefore, the Examiner's interpretation is not proper”.  (Emphasis in original.)  The argument is not persuasive because the feature in claim 15 of “wherein the transferring comprises delaying output of the first data for a first time interval” is taught by Shin in FIGs. 1-2, 6, 10, and 13, and paragraphs [0060]-[0061], [0077], [0124]-[0125], and [0157] as explained in more details in the corresponding sections of the claim analysis below for details.
g)	On p. 13, the Reply argues that “Applicant has amended Claim 15 to incorporate a feature that the status information indicating a busy state for the first time interval which correspond to a delay interval. Both Lee and Shin fail to disclose the incorporated feature”.  (Emphasis in original.)  The argument is not persuasive because the feature in claim 15 of “outputting the status information indicating a busy state for the first time interval” is taught by Shin in FIGs. 1-2, 6, 10, and 13, and paragraphs [0060]-[0061], [0077], [0124]-[0125], and [0157] as explained in more details in the corresponding sections of the claim analysis below for details.
h)	On pp. 13-14, the arguments pertaining to independent claims 1, 10, and 15 and dependent claims 2-3, 6, 9, 12, 16, and 20 thereof are not persuasive due to the reasons stated above in the rejections of the independent claims.  Further, the dependent claims are rejected as dependent on and do not cure the deficiency of the independent claims.
i)	On pp. 14-17, regarding dependent claims 4, 5, 7-8, 11, 13, 14, and 17-19, the Reply argues that, as exemplified on p. 14 for claims 4 and 13, “Komai does not disclose issuing, by the controller, a second command to the nonvolatile memory device a predetermined time after issuing the first memory command”.  The argument is not persuasive because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., issuing, by the controller, a second command to the nonvolatile memory device a predetermined time after issuing the first memory command) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, supra.
5)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.

Claim Objections
Claims 1, 2, 4, 6, 13, 15, 16, and 20 are objected to because of the following informalities:
In claim 1, line 6, “first data” may be amended to “the first data” to follow proper antecedent basis.  (Emphasis added.)
In claim 15, line 14, “the busy status” may be amended to “a busy status” to correct a grammatical error.  (Emphasis added.)  
Other claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 6, 9, 10, 12, 15, 16, and 20, as best thought and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”.

	Regarding claim 1, Lee teaches:
A method of operating a storage device that includes a nonvolatile memory device and a controller that controls an operation of the nonvolatile memory device, the method comprising: (FIG. 1; “[0087] … the memory system 20 [storage device] … includes the memory controller 100 and a non-volatile memory device 200”; “[0089] The memory controller 100 … to control the operation … of the non-volatile memory device (e.g., a flash memory device) 200”)
issuing sequentially, by the controller, a first command and a second command to read first data from the nonvolatile memory device; (FIGs. 1, 8-10B; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data [first data] to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”; note that the read operation [first command] and the command 70h [second command] are considered to be sequentially issued since the command 70h [second command] is sent after the read operation [first command] is sent by the memory controller 100) 
reading, by the nonvolatile memory device, first data from a memory cell array into a page buffer of the nonvolatile memory device, in response to the first command; and (FIGs. 1, 4, 5A, 8-10B; “[0117] The page register and S/A block 220 includes a plurality of page buffers respectively connected to a plurality of bit lines. The page buffers may temporarily store data read from the memory cell array 210 during the read operation”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100”)
outputting sequentially, by the nonvolatile memory device to the controller, in response to the second command, status information indicating whether a read operation according to the first command has been completed and second data obtained from the page buffer of the nonvolatile memory device. (FIGs. 8-9; [0117]; “[0140] … FIG. 9 is a diagram showing status signals output from the non-volatile memory device 200 to the memory controller 100”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200. The non-volatile memory device 200 may send a ready or busy signal through one or more I/O pins (e.g., I/O5 and I/O6) to the memory controller 100 in response to the command 70h [second command]. The memory controller 100 detects whether the read operation has been completed based on the ready or busy signal”; [0145], [0147])

Lee teaches outputting, by the nonvolatile memory device to the controller, in response to the second command, status information indicating whether a read operation according to the first command has been completed.  Nevertheless, Lee does not teach outputting sequentially, by the nonvolatile memory device to the controller, in response to the second command, status information indicating whether a read operation according to the first command has been completed and second data obtained from the page buffer of the nonvolatile memory device.

However, Shin teaches:
outputting sequentially, by the nonvolatile memory device to the controller, in response to the second command, status information indicating whether a read operation according to the first command has been completed and second data obtained from the page buffer of the nonvolatile memory device. (FIGs. 1-2, 5, 10, 13; [0060]-[0061]; “[0077] During a read operation, the first to n-th page buffers PB1 to PBn may read data DATA from memory cells of a selected page through the first to n-th bit lines BL1 to BLn, and output the read data DATA to the data input/output circuit 125”; [0111]-[0117]; “[0118] … if the operation of transmitting the data to the page buffer group 123 is completed, the memory device 100 [nonvolatile memory device] may enter the externally ready status”; “[0157] … the memory controller 200 may …, and output a read command [second command] to the memory device 100 [nonvolatile memory device] … the memory device 100 [nonvolatile memory device] may read, from the memory cell array 110, data …, and output the read data [second data] to the memory controller 200”; “[0178] Referring to FIG. 13, at step S1301, the memory device [nonvolatile memory device] may receive a read command [second command] from the memory controller. The read command [second command] may correspond to a read request [first command] received from the host. The memory device [nonvolatile memory device] may perform a read operation corresponding to the received read command [second command]. The read operation may include an operation of reading data stored in the memory cell array, a word line discharge operation, and a data output operation”; “[0179] At step S1303, the memory device [nonvolatile memory device] may transmit, to the page buffer, data corresponding to the read command [second command] among pieces of data stored in the memory cell array. If the data corresponding to the read command [second command] is transmitted to the page buffer, the memory device [nonvolatile memory device] may generate new read data including both the data transmitted to the page buffer and information indicating whether the memory device [nonvolatile memory device] is in a ready status or a busy status [status information] (at step S1305)”; “[0180] In other words, the memory device [nonvolatile memory device] may generate the new read data including the read data and the status information of the memory device [nonvolatile memory device], and then output the generated new read data to the memory controller (at step S1307)”; note that the status information of the memory device [nonvolatile memory device] and the read data [second data] are considered to be sequentially output since the read data [second data] and the status information and are output one after the other)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 2, the combination of Lee teaches the method of claim 1.

Shin further teaches:
continuously receiving, by the controller, the second data from the nonvolatile memory device when the output status information indicates a ready status in which the read operation of the memory cell array has been completed; and (FIGs. 1, 14; [0035]; “[0042] … the memory device 100 [nonvolatile memory device] in accordance with embodiments of the present disclosure may output, to the memory controller 200, the new read data obtained by adding the additional data to the read data [second data]”; “[0048] The memory controller 200 may include a command generator 210”; “[0049] … if status information [output status information] indicating that the memory device [nonvolatile memory device] 100 is in a ready status is received, the command generator 210 may output a subsequent read command to the memory device [nonvolatile memory device]”; “[0182] … The memory controller may determine the status of the memory device [nonvolatile memory device] based on the status information [output status information] included in the new read data received from the memory device [nonvolatile memory device]”; “[0183] At step S1403, the memory controller may determine whether the memory device [nonvolatile memory device] is in the ready state, i.e., has a ready status. If the memory device [nonvolatile memory device] is in the ready status (Y at S1403), the memory controller may output a subsequent command (at step S1409). The subsequent command may be a command other than a command of checking the status of the memory device”; continuously receiving the read data [second data] is considered by the command generator 210 of the memory controller 200 outputting a subsequent read command to the memory device [nonvolatile memory device] to continue to receive the read data [second data])
stopping, by the controller, receiving the second data from the nonvolatile memory device when the output status information indicates a busy status in which the read operation of the memory cell array has not been completed.  (FIGs. 1, 14; [0035], [0041]; “[0042] … the memory device 100 [nonvolatile memory device] in accordance with embodiments of the present disclosure may output, to the memory controller 200, the new read data obtained by adding the additional data to the read data [second data]”; “[0048] The memory controller 200 may include a command generator 210”; “[0049] … if, while the memory device 100 [nonvolatile memory device] performs a read operation, status information [output status information] indicating that the memory device 100 [nonvolatile memory device] is in a busy status is received, the command generator 210 may output a status check command for checking the status of the memory device 100 [nonvolatile memory device] rather than outputting a subsequent read command to the memory device 100 [nonvolatile memory device]”; stopping receiving the read data [second data] is considered by the command generator 210 of the memory controller 200 outputting a status check command for checking the status of the memory device 100 [nonvolatile memory device] rather than outputting a subsequent read command to the memory device 100 [nonvolatile memory device] if, while the memory device 100 [nonvolatile memory device] performs a read operation, status information [output status information] indicating that the memory device 100 [nonvolatile memory device] is in a busy status is received; while the memory device 100 [nonvolatile memory device] performs a read operation, the read operation is considered as an operation that has not been completed)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 3, the combination of Lee teaches the method of claim 2.

Shin further teaches:
reissuing, by the controller, the second command after waiting for a first time interval after stopping the receiving of the second data.  (FIGs. 1, 11, 14; [0166]; “[0167] … The command generator 210 may output a status check command STATUS CHECK CMD to the memory device 100 [nonvolatile memory device] until the memory device 100 [nonvolatile memory device] enters the ready status, based on the status information received from the status information determiner 220”; “[0168] Thereafter, the status information determiner 220 may receive status information corresponding to the status check command STATUS CHECK CMD from the memory device 100 [nonvolatile memory device], and determine the status of the memory device 100 [nonvolatile memory device] based on the status information. … The command generator 210 may determine whether to output a status check command STATUS CHECK CMD again or output a subsequent read command READ CMD [second command] based on the status information, generate a command based on a result of the determining, and then output the generated command to the memory device 100 [nonvolatile memory device]”; as described above, stopping the receiving of the read data [second data] is considered by the command generator 210 of the memory controller 200 outputting a status check command for checking the status of the memory device 100 [nonvolatile memory device] rather than outputting a subsequent read command to the memory device 100 [nonvolatile memory device] if, while the memory device 100 [nonvolatile memory device] performs a read operation, status information [received status information] indicating that the memory device 100 [nonvolatile memory device] is in a busy status is received; the command generator 210 may determine to output a subsequent read command READ CMD [second command] when the memory device 100 [nonvolatile memory device] enters the ready status based on the status information; a first time interval is considered to be an interval between a time when the command generator 210 of the memory controller 200 stopping the receiving of the read data [second data] by outputting a status check command and a time when the command generator 210 outputs a subsequent read command READ CMD [second command] when the memory device 100 [nonvolatile memory device] enters the ready status)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 6, the combination of Lee teaches the method of claim 1.

Shin further teaches:
wherein the outputting further comprises outputting third data during a busy status in which the read operation of the memory cell array has not been completed.  (FIG. 10; “[0158] the memory device 100 of FIG. 10 may output, to the memory controller 200, new read data including both read data that is read from the memory cell array 110 and status information indicating the status of the memory device 100. For a given output, the status information may include at least one among ready/busy status, high-temperature status, backup required status, and recovery required status of the memory device 100”; third data is considered to include high-temperature status, backup required status, and recovery required status of the memory device 100 that is sent during the busy status of the memory device 100)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 9, the combination of Lee teaches the method of claim 1.

	Lee further teaches:
wherein the controller issues the first command and the second command when the controller is set to a first read mode, and issues the first command, a third command for outputting the status information, and a fourth command for transferring the second data when the controller is set to a second read mode.  (FIGs. 8-9; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. … At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”; a first read mode is considered to include a mode in which a read operation [first command] and a command 70h [second command] are performed)

Shin further teaches:
the controller issues the first command, a third command for outputting the status information, and a fourth command for transferring the second data when the controller is set to a second read mode.  (FIG. 14; “[0183] … If the memory device is in the ready status (Y at S1403), the memory controller may output a subsequent command (at step S1409). The subsequent command may be a command other than a command of checking the status of the memory device”; the first command is considered as the subsequent command (at step S1409) when the memory device is in the ready status (Y at S1403); next, a third command is considered to be a status check command for checking the status of the memory device again if the memory device is not in the ready status (N at S1403); a fourth command is considered to be another subsequent command (at step S1409) when the memory device is in the ready status (Y at S1403); a second read mode is considered to include a mode in which the first command, the third command, and the fourth command described above are performed)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 20, the claimed method comprises substantially the same steps or elements as those in claim 9.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 9 above.

Regarding claim 10, Lee teaches:
A storage device comprising: 
a nonvolatile memory device; and (FIG. 1; [0087]; “[0089] … the non-volatile memory device (e.g., a flash memory device) 200”)
a controller that controls the nonvolatile memory device and issues sequentially a first command and a second command to read first data from the nonvolatile memory device, (FIGs. 1, 8-10B; [0087]; “[0089] The memory controller 100 … to control the operation … of the non-volatile memory device”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data [first data] to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”; note that the read operation [first command] and the command 70h [second command] are considered to be sequentially issued since the command 70h [second command] is sent after the read operation [first command] is sent by the memory controller 100)
wherein the nonvolatile memory device comprises: (FIG. 1; [0087]; “[0089] … the non-volatile memory device”)
a memory cell array that includes a plurality of memory cells and that reads first data in response to the first command; (FIGs. 1, 4, 5A, 8-10B; “[0089] … Within the nonvolatile memory device 200, … Each physical page may include a plurality of memory cells operably connected to a respective word line”; [0117]; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100”)
a control logic that controls a read operation of the memory cell array based on the first command and the second command; (FIG. 4; “[0110] The access circuit 212 [control logic] accesses the memory cell array 210 in response to a command (or a command set) and an address, which are received from an outside, e.g., the memory controller 100, to perform a data access operation, e.g., the program operation, the read operation, or the erase operation”; [0111], [0114]; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”)
a page buffer that buffers the first data; and (FIGs. 1, 4, 5A, 8-10B; “[0117] The page register and S/A block 220 includes a plurality of page buffers respectively connected to a plurality of bit lines. The page buffers may temporarily store data read from the memory cell array 210 during the read operation”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100”)
30an input/output interface that, in response to a second command, outputs sequentially to the controller status information indicating whether the read operation has been completed and second data obtained by buffering the first data.  (FIGs. 4, 8-9; [0117]; “[0119] The I/O block 280 [input/output interface] … transmit data from the Y-gating circuit 230 to the memory controller 100 through the I/O pins I/O0 through I/O7 (or the data bus)”; “[0140] … FIG. 9 is a diagram showing status signals output from the non-volatile memory device 200 to the memory controller 100”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200. The non-volatile memory device 200 may send a ready or busy signal through one or more I/O pins (e.g., I/O5 and I/O6) to the memory controller 100 in response to the command 70h [second command]. The memory controller 100 detects whether the read operation has been completed based on the ready or busy signal”; [0145], [0147])

	Lee teaches an input/output interface that, in response to a second command, outputs to the controller status information indicating whether the read operation has been completed.  Nevertheless, Lee does not teach an input/output interface that, in response to a second command, outputs sequentially to the controller status information indicating whether the read operation has been completed and second data obtained by buffering the first data.

However, Shin teaches:
30an input/output interface that, in response to a second command, outputs sequentially to the controller status information indicating whether the read operation has been completed and second data obtained by buffering the first data.  (FIGs. 1-2, 5, 10, 13; [0060]-[0061]; [0075]; “[0077] During a read operation, the first to n-th page buffers PB1 to PBn may read data DATA [first data] from memory cells of a selected page through the first to n-th bit lines BL1 to BLn, and output the read data DATA [first data] to the data input/output circuit 125 [input/output interface]”; [0111]-[0117]; “[0118] … if the operation of transmitting the data to the page buffer group 123 is completed, the memory device 100 [nonvolatile memory device] may enter the externally ready status”; “[0157] … the memory controller 200 may …, and output a read command [second command] to the memory device 100 [nonvolatile memory device] … the memory device 100 [nonvolatile memory device] may read, from the memory cell array 110, data …, and output the read data [second data] to the memory controller 200”; “[0178] Referring to FIG. 13, at step S1301, the memory device [nonvolatile memory device] may receive a read command [second command] from the memory controller. The read command [second command] may correspond to a read request [first command] received from the host. The memory device [nonvolatile memory device] may perform a read operation corresponding to the received read command [second command]. The read operation may include an operation of reading data stored in the memory cell array, a word line discharge operation, and a data output operation”; “[0179] At step S1303, the memory device [nonvolatile memory device] may transmit, to the page buffer, data corresponding to the read command [second command] among pieces of data stored in the memory cell array. If the data corresponding to the read command [second command] is transmitted to the page buffer, the memory device [nonvolatile memory device] may generate new read data including both the data transmitted to the page buffer and information indicating whether the memory device [nonvolatile memory device] is in a ready status or a busy status [status information] (at step S1305)”; “[0180] In other words, the memory device [nonvolatile memory device] may generate the new read data including the read data [second data] and the status information of the memory device [nonvolatile memory device], and then output the generated new read data to the memory controller (at step S1307)”; note that the status information of the memory device [nonvolatile memory device] and the read data [second data] are considered to be sequentially output since the read data [second data] and the status information are output one after the other)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 12, the combination of Lee teaches the storage device of claim 10.

Shin further teaches:
wherein the controller issues the second command after waiting for a first time interval after issuing the first command, and reissues the second command after waiting for a second time interval when the status information output from the nonvolatile memory device indicates a busy status in which the read operation of the memory cell array has not been completed.  (FIG. 14; [0107], [0115]; “[0183] At step S1403, the memory controller may determine whether the memory device is in the ready state, i.e., has a ready status. If the memory device is in the ready status (Y at S1403), the memory controller may output a subsequent command (at step S1409). The subsequent command may be a command other than a command of checking the status of the memory device”; “[0184] However, if the memory device is in the busy status, in other words, if the memory device is not in the ready status (N at S1403), the memory controller may output a status check command for checking the status of the memory device again to the memory device (at step S1405). Since the memory device can perform a subsequent command when the memory device in the ready status, the memory controller may output the status check command to the memory device until the memory device enters the ready status”; the second command is considered to be a subsequent command (at step S1409), which is performed after waiting for a first time interval after issuing a status check command [first command] for checking a status of the memory device to the memory device (at step S1405); the second command above is considered to be reissued by performing another subsequent command (at step S1409) and another status check command (at step S1405) after waiting for a second time interval, which is considered to be a duration between the performance of the subsequent command and the another subsequent command; the second time interval above is considered to include a time when status information received from the memory device indicates that the memory device is not in the ready status (N at S1403) [busy status] in which a read operation of the memory cell array has not been completed)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 15, Lee teaches:
A method of operating a storage device that includes a nonvolatile memory device and a controller that controls an operation of the nonvolatile memory device, the method comprising: (FIG. 1; “[0087] … the memory system 20 [storage device] … includes the memory controller 100 and a non-volatile memory device 200”; “[0089] The memory controller 100 … to control the operation … of the non-volatile memory device (e.g., a flash memory device) 200”)
issuing, by the controller, a first command to the nonvolatile memory device; (FIGs. 1, 8-10B; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200”)
reading, by the nonvolatile memory device, first data from a memory cell array in response to the first command; (FIGs. 1, 4, 5A, 8-10B; “[0117] The page register and S/A block 220 includes a plurality of page buffers respectively connected to a plurality of bit lines. The page buffers may temporarily store data read from the memory cell array 210 during the read operation”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100”)
issuing, by the controller, in a first read mode, a second command for transferring to the controller status information indicating whether a read operation of the memory cell array 31according to the first command has been completed, and the first data; and (FIGs. 8-9; [0117]; “[0140] … FIG. 9 is a diagram showing status signals output from the non-volatile memory device 200 to the memory controller 100”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 … At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200. The non-volatile memory device 200 may send a ready or busy signal through one or more I/O pins (e.g., I/O5 and I/O6) to the memory controller 100 in response to the command 70h [second command]. The memory controller 100 detects whether the read operation has been completed based on the ready or busy signal”; [0142], [0145], [0147]; a first read mode is considered to include a mode in which a read operation [first command] and a command 70h [second command] are performed; the command 70h [second command] is performed to determine a status of a ready or busy signal through one or more I/O pins (e.g., I/O5 and I/O6) before the data [first data] is sent from the non-volatile memory device 200 to the memory controller 100)
transferring, by the nonvolatile memory device to the controller, the first data to the controller in response to the second command, 
wherein the transferring comprises delaying output of the first data for a first time interval and outputting the status information indicating a busy state for the first time interval, in the busy status in which the reading of the first data has not been completed.  

	Lee does not teach transferring, by the nonvolatile memory device to the controller, the first data to the controller in response to the second command, wherein the transferring comprises delaying output of the first data for a first time interval and outputting the status information indicating a busy state for the first time interval, in the busy status in which the reading of the first data has not been completed. 

However, Shin teaches:
	transferring, by the nonvolatile memory device to the controller, the first data to the controller in response to the second command,  (FIGs. 1-2, 6, 10, 13; [0060]-[0061]; “[0077] During a read operation, the first to n-th page buffers PB1 to PBn may read data DATA from memory cells of a selected page through the first to n-th bit lines BL1 to BLn, and output the read data DATA to the data input/output circuit 125”; “[0157] … the memory controller 200 may …, and output a read command [second command] to the memory device 100 [nonvolatile memory device] … the memory device 100 [nonvolatile memory device] may read, from the memory cell array 110, data …, and output the read data [first data] to the memory controller 200”)
wherein the transferring comprises delaying output of the first data for a first time interval and outputting the status information indicating a busy state for the first time interval, in the busy status in which the reading of the first data has not been completed.  (FIGs. 1-2, 6, 10, 13; [0060]-[0061]; “[0077] During a read operation, the first to n-th page buffers PB1 to PBn may read data DATA from memory cells of a selected page through the first to n-th bit lines BL1 to BLn, and output the read data DATA to the data input/output circuit 125”; “[0124] … the memory device 100 may be in an externally busy status (EXTERNAL BUSY) during a period [first time interval] from t1 to td. In other words, only until transfer of data from the memory cell array 110 to the page buffer group 123 is completed, the memory device 100 may be in the busy status. After time td, the memory device 100 may be in the ready status. Therefore, a ready/busy signal [status information] which is output from the memory device 100 may be in a low status during the period [first time interval] from t1 to td and in a high status after time td”; “[0125] … since the word line discharge and the data [first data] output of the memory device 100 are performed at the same time, the word line discharge and the data [first data] output may be simultaneously performed at time td. Therefore, although in the embodiment described with reference to FIG. 5 the data [first data] output starts at time t2 at which the word line discharge is completed, the data [first data] output in the embodiment of FIG. 6 may be performed at time td at which the word line discharge starts”; “[0157] … the memory controller 200 may …, and output a read command to the memory device 100 … the memory device 100 may read, from the memory cell array 110, data …, and output the read data [first data] to the memory controller 200”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 16, the combination of Lee teaches the method of claim 15.

Lee further teaches:
wherein the delaying further comprises completing, by the nonvolatile memory device, the reading of the first data from the memory cell array within the first time interval after receiving the second command.  (FIGs. 8-9; “[0141] … At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”; [0142], [0145]; “[0146] The I/O pin I/O5 outputs an array R/B signal indicating whether the memory cell array 210 is busy with an operation (e.g., a program operation or a read operation) during a cache operation. For instance, the array R/B signal may indicate whether the non-volatile memory device 200 is sending data [first data] temporarily stored in the cache register 221-m1 to the data register 221-m and/or is temporarily storing data read from a target page of the memory cell array 210 in the cache register 221-m1. When the non-volatile memory device 200 is performing an operation, the array R/B signal is output at logic low “0” to indicate the memory cell array 210 is busy. … When the non-volatile memory device 200 is not performing this operation but is standing by, the array R/B signal is output at logic high “1””; the command 70h [second command] is sent from the memory controller 100 to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200; when the array R/B signal indicates that the memory cell array 210 is busy, the non-volatile memory device 200 is sending data [first data] temporarily stored in the cache register 221-m1 to the data register 221-m and/or is temporarily storing data read from a target page of the memory cell array 210 in the cache register 221-m1; while the memory cell array 210 is busy, the data [first data] that is internally temporarily stored in the non-volatile memory device 200 is delayed from being output for the first time interval, which is considered to include a duration in which the non-volatile memory device 200 is sending data [first data] temporarily stored in the cache register 221-m1 to the data register 221-m and/or is temporarily storing data read from a target page of the memory cell array 210 in the cache register 221-m1; the reading of the data [first data] is completed within the duration in which the non-volatile memory device 200 is sending the data [first data] to be temporarily stored and before the array R/B signal is output at logic high “1” to indicate that the read operation is completed)

Claims 4 and 13, as best thought and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, as applied to claims 1 and 10, respectively above, and further in view of Komai (US 2019/0057746 A1), hereinafter “Komai”.

Regarding claim 4, the combination of Lee teaches the method of claim 1.

The combination of Lee does not teach toggling, by the controller, a read enable signal provided to the nonvolatile memory device, after issuing the second command; and stopping, by the controller, the toggling of the read enable signal when the output status information indicates a busy status in which the read operation has not been completed, 29after outputting the status information and the second data.  

However, Shin in view of Komai teaches:
toggling, by the controller, a read enable signal provided to the nonvolatile memory device, after issuing the second command; and (Komai: FIG. 10; “[0132] The NAND flash memory 100 [nonvolatile memory device] starts the cache reading according to the cache read command “E0 h”. More specifically, the controller 200 transmits the read enable signal REn with the “L” level after a waiting period tWHR1 elapses from rising of the write enable signal WEn corresponding to the command “E0 h” [second command] from the “L” level to the “H” level”)
stopping, by the controller, the toggling of the read enable signal when the output status information indicates a busy status in which the read operation has not been completed, 29after outputting the status information and the second data.  (Shin: FIGs. 1-2, 10, 13; [0060]-[0061], [0077]; “[0157] … the memory controller 200 may …, and output a read command [second command] to the memory device 100 [nonvolatile memory device] … the memory device 100 [nonvolatile memory device] may read, from the memory cell array 110, data …, and output the read data [second data] to the memory controller 200) (Komai: FIG. 10; “[0128] The NAND flash memory 100 starts the cell reading according to the first cell read command “30h”. At this time, the ready/busy signal R/Bn and the internal busy signal are considered to be at the “L” level (busy state) together. … During the first cell reading, the ready/busy signal R/Bn and the internal busy signal [output status information] are considered to be at the “L” level (busy state [busy status]) together during the period tR1”; “[0129] When the controller 200 confirms that the ready/busy signal R/Bn returns to the “H” level (ready state), the controller 200 transmits a cache read command to the NAND flash memory 100”; “[0132] The NAND flash memory 100 starts the cache reading according to the cache read command “E0 h”. More specifically, the controller 200 transmits the read enable signal REn with the “L” level after a waiting period tWHR1 elapses from rising of the write enable signal WEn corresponding to the command “E0 h” from the “L” level to the “H” level”; the controller 200 toggles the read enable signal REn to the “H” level and the “L” level when the ready/busy signal R/Bn is at the “H” level (ready state) and does not toggle the read enable signal REn when the ready/busy signal R/Bn is at the “L” level (busy state [busy status])) (Shin teaches the memory device 100 [nonvolatile memory device] may output the read data [second data] to the memory controller 200, and Komai teaches the controller 200 toggles the read enable signal REn to the “H” level and the “L” level when the ready/busy signal R/Bn is at the “H” level (ready state) and does not toggle the read enable signal REn when the ready/busy signal R/Bn is at the “L” level (busy state [busy status]); thus, one of ordinary skill in the art would be able to combine the teachings for the controller 200 to not toggle the read enable signal REn when the ready/busy signal R/Bn is at the “L” level (busy state [busy status] while or after the memory device 100 [nonvolatile memory device] outputs the read data [second data] to the memory controller 200 to stop receiving the read data [second data] from the memory device 100 [nonvolatile memory device])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Komai to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a semiconductor storage device of Komai having a controller that toggles a read enable signal REn according to a ready/busy signal R/Bn in a ready state.  Doing so with the system of Lee would improve processing speeds.  (Komai, [0021])

Regarding claim 13, the claimed device comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Claim 5, as best thought and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, and Komai (US 2019/0057746 A1), hereinafter “Komai”, as applied to claim 4 above, and further in view of Inoue et al. (US 2019/0221265 A1), hereinafter “Inoue”.

Regarding claim 5, the combination of Lee teaches the method of claim 4.

The combination of Lee does not teach by the nonvolatile memory device, generating a data strobe signal synchronized with the read enable signal and outputting the second data in synchronization with a rising edge and a falling edge of the data strobe signal.  

However, Inoue teaches:
by the nonvolatile memory device, generating a data strobe signal synchronized with the read enable signal and outputting the second data in synchronization with a rising edge and a falling edge of the data strobe signal.  (FIGs. 1, 6-7; “[0153] The flash memory 1 [nonvolatile memory device] transmits the data [second data] to the controller 5 based on the read enable signal REn (step S7)”; “[0154] The data strobe signal DQS is toggled in synchronized with the toggled read enable signal REn. The output buffer circuit 160 outputs the data on the data line DQ”; as shown in FIG. 7, the data strobe signal DQS is synchronized with the read enable signal REn; the data [second data] from the flash memory 1 [nonvolatile memory device] is in synchronization with a rising edge and a falling edge of the data strobe signal DQS)
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Inoue to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system of Inoue having a memory controller that generates a read enable signal REn for synchronizing a data strobe signal DQS from a flash memory capable of executing a calibration operation for an output buffer circuit without having to independently secure a calibration period within a read sequence period.  Doing so with the system of Lee would shorten a read sequence period including a calibration period and thus improve an operation speed of a flash memory.  (Inoue, [0165]-[0166])

Claim 7, as best thought and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, as applied to claim 6 above, and further in view of Han et al. (US 2021/0096774 A1), hereinafter “Han”.

Regarding claim 7, the combination of Lee teaches the method of claim 6.

The combination of Lee does not teach wherein the third data is at least one of a faulty memory cell address or a power status of the memory cell array.  

However, Han teaches:
wherein the third data is at least one of a faulty memory cell address or a power status of the memory cell array.  (FIGs. 14; “[0027] … the storage 120 may include a cell array 121 and an error check circuit 123. The cell array 121 may include a plurality of non-volatile memory cells”; “[0032] … The error check circuit 123 may then transmit the status information (Status) [third data] with the identified result to the controller 110. … A specific bit position of the plurality of bits may be allotted to an error check bit [faulty memory cell address]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Han to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a data storage device of Han having a storage with an error check circuit that transmits status information with an identified result to a controller.  Doing so with the system of Lee would accurately detect an error that is generated in operating a memory device in order to ensure high reliability of the memory device to combat an increasing number of errors of the memory device.  (Han, [0004])

Claims 8 and 14, as best thought and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, as applied to claims 1 and 10, respectively above, and further in view of Kwak et al. (US 2014/0204684 A1), hereinafter “Kwak”.

Regarding claim 8, the combination of Lee teaches the method of claim 1.

The combination of Lee does not teach wherein the outputting further comprises outputting the second data after outputting the status information.  

However, Kwak teaches:
wherein the outputting further comprises outputting the second data after outputting the status information.  (FIG. 8; “[0092] In operation S160, if the dump operation is ended, the nonvolatile memory device 120 may set the ready/busy signal RnB [status information] to a high level. … in response to a status read command, the status generator 126 a may change a value of a status register to be output to input/output lines from a “Busy” status to a “Ready” status”; “[0093] In operations S170 a, S170 b, and S170 c, the nonvolatile memory device 120 may perform the core recovery operation and an output of the sensed data [second data] at the same time”; the output of the sensed data [second data] in operations170 c is after the nonvolatile memory device 120 sets the ready/busy signal RnB [status information] to a high level in operation s160)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Kwak to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system having a nonvolatile memory device of Kwak that performs a core recovery operation and an output of sensed data at the same time.  Doing so with the system of Lee would provide a technique for overcoming problems associated with an increase in recovery time.  (Kwak, [0052])

Regarding claim 14, the combination of Lee teaches the storage device of claim 10.

The combination of Lee does not teach wherein the input/output interface outputs the second data after outputting the status information.  

However, Kwak teaches:
wherein the input/output interface outputs the second data after outputting the status information.  (FIG. 8; “[0092] In operation S160, if the dump operation is ended, the nonvolatile memory device 120 may set the ready/busy signal RnB [status information] to a high level. … in response to a status read command, the status generator 126 a may change a value of a status register to be output to input/output lines from a “Busy” status to a “Ready” status”; “[0093] In operations S170 a, S170 b, and S170 c, the nonvolatile memory device 120 may perform the core recovery operation and an output of the sensed data [second data] at the same time … If the read enable signal /RE is provided, the control logic 126 may activate an output enable signal Out_EN such that the sensed data temporarily stored at the input/output buffer 125 [input/output interface] is output to the external device”; the output of the sensed data [second data] in operations170 c is after the nonvolatile memory device 120 sets the ready/busy signal RnB [status information] to a high level in operation s160)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Kwak to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system having a nonvolatile memory device of Kwak that performs a core recovery operation and an output of sensed data at the same time.  Doing so with the system of Lee would provide a technique for overcoming problems associated with an increase in recovery time.  (Kwak, [0052])

Claim 11, as best thought and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, as applied to claim 10 above, and further in view of Inoue et al. (US 2019/0221265 A1), hereinafter “Inoue”.

Regarding claim 11, the combination of Lee teaches the storage device of claim 10.

The combination of Lee does not teach wherein the nonvolatile memory device outputs the status information and the second data in synchronization with a data strobe signal, outputs the status information in synchronization with a first edge of the data strobe signal, and outputs the first data in synchronization with a second edge of the data strobe signal.  

However, Inoue teaches:
wherein the nonvolatile memory device outputs the status information and the second data in synchronization with a data strobe signal, outputs the status information in synchronization with a first edge of the data strobe signal, and outputs the first data in synchronization with a second edge of the data strobe signal.  (FIGs. 1, 6-7; “[0153] The flash memory 1 [nonvolatile memory device] transmits the data [second data] to the controller 5 based on the read enable signal REn (step S7)”; “[0154] The data strobe signal DQS is toggled in synchronized with the toggled read enable signal REn. The output buffer circuit 160 outputs the data on the data line DQ”; as shown in FIG. 7, the data line DQ is in synchronization with the data strobe signal DQS; the data line DQ is considered to include the status information and the data [second data] from the flash memory 1 [nonvolatile memory device]; the status information is considered to be in the first cycle of the data line DQ and in synchronization with a first edge (falling edge) of the data strobe signal DQS; the data [second data] is considered to be in subsequent cycles of the data line DQ and in synchronization with a second edge (rising edge) of the data strobe signal DQS)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Inoue to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system of Inoue having a memory controller that generates a read enable signal REn for synchronizing a data strobe signal DQS from a flash memory capable of executing a calibration operation for an output buffer circuit without having to independently secure a calibration period within a read sequence period.  Doing so with the system of Lee would shorten a read sequence period including a calibration period and thus improve an operation speed of a flash memory.  (Inoue, [0165]-[0166])

Claims 17 and 19, as best thought and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, as applied to claim 15 above, and further in view of Komai (US 2019/0057746 A1), hereinafter “Komai”, and Inoue et al. (US 2019/0221265 A1), hereinafter “Inoue”.

Regarding claim 17, the combination of Lee teaches the method of claim 15.

The combination of Lee does not teach wherein issuing the second command comprises toggling, by the controller, a read enable signal for a second time interval after the second command is issued, wherein the read enable signal synchronizes a data strobe signal that transfers the first data.  
 
However, Komai teaches:
wherein issuing the second command comprises toggling, by the controller, a read enable signal for a second time interval after the second command is issued, (FIG. 10; “[0132] The NAND flash memory 100 [nonvolatile memory device] starts the cache reading according to the cache read command “E0 h”. More specifically, the controller 200 transmits the read enable signal REn with the “L” level after a waiting period tWHR1 elapses from rising of the write enable signal WEn corresponding to the command “E0 h” [second command] from the “L” level to the “H” level”)
wherein the read enable signal synchronizes a data strobe signal that transfers the first data.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Komai to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a semiconductor storage device of Komai having a controller that toggles a read enable signal REn according to a ready/busy signal R/Bn in a ready state.  Doing so with the system of Lee would improve processing speeds.  (Komai, [0021])

The combination of Lee does not teach wherein the read enable signal synchronizes a data strobe signal that transfers the first data.  

However, Inoue teaches:
wherein the read enable signal synchronizes a data strobe signal that transfers the first data.  (FIGs. 1, 6-7; “[0153] The flash memory 1 transmits the data [first data] to the controller 5 based on the read enable signal REn (step S7)”; “[0154] The data strobe signal DQS is toggled in synchronized with the toggled read enable signal REn. The output buffer circuit 160 outputs the data [first data] on the data line DQ”; as shown in FIG. 7, the read enable signal REn synchronizes the data strobe signal DQS to transmit the data [first data] from the flash memory 1)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Inoue to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system of Inoue having a memory controller that generates a read enable signal REn for synchronizing a data strobe signal DQS from a flash memory capable of executing a calibration operation for an output buffer circuit without having to independently secure a calibration period within a read sequence period.  Doing so with the system of Lee would shorten a read sequence period including a calibration period and thus improve an operation speed of a flash memory.  (Inoue, [0165]-[0166])

Regarding claim 19, the combination of Lee teaches the method of claim 17.

Inoue further teaches:
wherein the nonvolatile memory device outputs the first data at each rising edge and each falling edge of the data strobe signal.  (FIGs. 1, 6-7; “[0153] The flash memory 1 [nonvolatile memory device] transmits the data [first data] to the controller 5 based on the read enable signal REn (step S7)”; “[0154] The data strobe signal DQS is toggled in synchronized with the toggled read enable signal REn. The output buffer circuit 160 outputs the data on the data line DQ”; as shown in FIG. 7, the data [first data] from the flash memory 1 [nonvolatile memory device] is output at each rising edge and each falling edge of the data strobe signal DQS)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Inoue to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system of Inoue having a memory controller that generates a read enable signal REn for synchronizing a data strobe signal DQS from a flash memory capable of executing a calibration operation for an output buffer circuit without having to independently secure a calibration period within a read sequence period.  Doing so with the system of Lee would shorten a read sequence period including a calibration period and thus improve an operation speed of a flash memory.  (Inoue, [0165]-[0166])

Claim 18, as best thought and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, Komai (US 2019/0057746 A1), hereinafter “Komai”, and Inoue et al. (US 2019/0221265 A1), hereinafter “Inoue”, as applied to claim 17 above, and further in view of Shimizu (US 10,187,062 B1), hereinafter “Shimizu”.

Regarding claim 18, the combination of Lee teaches the method of claim 17.

Lee further teaches:
determining the busy status; and (FIG. 10A; “[0152] … the memory controller 100 checks whether the non-volatile memory device 200 is ready for the read operation (i.e., is in a read ready status) or is busy doing the read operation (i.e., is in a read busy status) using the read status command”)
maintaining the data strobe signal at a constant level regardless of the read enable signal.  

The combination of Lee does not teach maintaining the data strobe signal at a constant level regardless of the read enable signal.  

However, Shimizu teaches:
maintaining the data strobe signal at a constant level regardless of the read enable signal.  (FIG. 5; col. 2, lines 56-61, “the logic control circuit 12 includes … a read enable terminal TREn to which a read enable signal REn (“L” active) indicating whether to read data from the memory cell array 19 is input”; col. 7, lines 38-42, “the control circuit 21 controls the input and output control circuit 11 to transition the data strobe signal line DQS from the high impedance state (Z) to one of the “H” level or the “L” level at the time t1 to maintain the state”; the control circuit 21 controls the data strobe signal line DQS to one of the “H” level or the “L” level at the time t1 to maintain the state at a constant level, regardless of the read enable terminal TREn)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shimizu to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a semiconductor memory device of Shimizu having a control circuit that controls a transition of a data strobe signal line DQS.  Doing so with the system of Lee would provide a semiconductor memory device that is capable of indicating an operating state of the semiconductor memory device during a zero quotient (ZQ) calibration period even if that device has not been provided with an operating state notification terminal.  (Shimizu, [0021])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136